Citation Nr: 1545880	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  04-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial higher rating for posttraumatic stress disorder (PTSD) currently rated 50 percent disabling, effective December 26, 2000, and 70 percent disabling, effective September 29, 2014.

2.  Entitlement to an initial higher rating for a lumbar spine disability, currently rated as 10 percent disabling, effective December 26, 2000.

3.  Entitlement to an initial higher rating for a left arm scar, currently rated as 0 percent disabling, effective December 26, 2000, and 10 percent disabling, effective July 30, 2015.

4.  Entitlement to an initial higher rating for sinusitis, currently rated as 0 percent disabling, effective December 26, 2000, and 10 percent disabling, effective July 30, 2015.

5.  Entitlement to an initial higher rating for dysmenorrhea and menorrhagia, currently rated as 10 percent disabling from December 20, 2000, 100 percent disabling from June 6, 2013, and 50 percent disabling from October 1, 2013.

6.  Entitlement to service connection for an eye disorder, to include as secondary to headaches and/ or sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1994 and January 1996 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2002, the RO, in pertinent part, denied service connection for decreased eyesight.  

The RO granted service connection for PTSD in December 2003, assigning an initial rating of 30 percent, effective December 26, 2000.  In a July 2009 rating decision, the RO granted an increased rating of 50 percent for PTSD, effective December 26, 2000.  

In a November 2009 decision the Board denied the Veteran's claim for an initial rating in excess of 50 percent for PTSD. The Veteran appealed the denial of her claim to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court issued an order which granted a joint motion of the parties, dated that same month, for partial remand and to vacate the Board's August 2010 decision to the extent that it denied an increased initial rating for PTSD.  A copy of the motion and the Court's Order has been incorporated into the VBMS folder.

The November 2009 Board decision also remanded the Veteran's claims for service connection for a gynecological condition and for service connection for an eye disorder.  In May 2011 the RO granted service connection for dysmenorrhea and menorrhagia claimed as painful menstrual periods.  Consequently, the claim for service connection for a gynecological condition is no longer in appellate status before the Board.

In September 2011, the Board remanded the issue of entitlement to an initial rating higher than 50 percent for PTSD, in part, due to the joint motion for remand; and again remanded the service connection claim for an eye disorder for an examination, as the development requested in the previous Board remand had not been conducted.  The issues of initial ratings for low back disability, sinusitis, dysmenorrhea and menorrhagia, and a scar on the left arm also were remanded for a statement of the case.  On remand, a statement of the case addressing the increased rating claims for the back, sinusitis, dysmenorrhea, and scar on the left arm was provided in August 2015.  Thereafter, the Veteran filed a VA Form 9 substantive appeal in September 2015 appealing those issues.  Therefore, these claims are on appeal, as well.

In a January 2015 rating decision, the RO granted an increased rating of 70 percent for PTSD, effective September 29, 2014.  The Veteran contends that her 70 percent rating for PTSD should be effective essentially the entire appeal period, or at least as early as 2002.  As the Veteran has indicated that she is not satisfied with this rating, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The RO also granted increased ratings for the left arm scar and sinusitis in an August 2015 rating decision, assigning each disability 10 percent ratings, effective July 30, 2015.  The Veteran has not indicated that she is satisfied with these ratings.  So, these issues are still before the Board, as well.  Id.


FINDING OF FACT

In an October 2015 written statement, signed by the Veteran, and including the Veteran's claims file number, the Veteran communicated that she wished to withdraw her appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial higher rating for PTSD currently rated 50 percent disabling, effective December 26, 2000, and 70 percent disabling, effective September 29, 2014, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial higher rating for a lumbar spine disability, currently rated as 10 percent disabling, effective December 26, 2000, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial higher rating for a left arm scar, currently rated as 0 percent disabling, effective December 26, 2000, and 10 percent disabling, effective July 30, 2015, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial higher rating for sinusitis, currently rated as 0 percent disabling, effective December 26, 2000, and 10 percent disabling, effective July 30, 2015, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial higher rating for dysmenorrhea and menorrhagia, currently rated as 10 percent disabling from December 20, 2000, 100 percent disabling from June 6, 2013, and 50 percent disabling from October 1, 2013,  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for an eye disorder, to include as secondary to headaches and/ or sinusitis,  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran submitted a written statement dated in October 2015, which included her claims file number, and noted that she wanted to withdraw her appeal.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing her appeal with respect to the issues listed on the cover page of this decision. 

Because the Veteran has withdrawn her appeal, there remain no allegations of error of fact or law for appellate consideration on the issues, and the Board does not have further jurisdiction.


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


